Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 1 of 18 PageID #: 695




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
TANYA JOHNSON,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                     19-CV-3255 (PKC)

COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         Plaintiff Tanya Johnson brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the decision made by the Commissioner of the Social Security

Administration (“SSA”) denying her claim for Supplemental Security Income (“SSI”). Before the

Court are the parties’ cross-motions for judgment on the pleadings. Plaintiff seeks an order finding

that she is entitled to SSI or, in the alternative, remand of this matter for further administra tive

proceedings. The Commissioner asks the Court to affirm the denial of Plaintiff’s claim. For the

reasons that follow, the Court grants Plaintiff’s motion for judgment on the pleadings, denies the

Commissioner’s cross-motion, and remands this matter for further administrative proceedings.

                                               BACKGROUND

I.       Procedural History

         Plaintiff filed an application for SSI on July 25, 2014, alleging disability beginning on

September 30, 2009. (Administrative Transcript (“Tr.”1 ), Dkt. 8, at 192–96.) On October 20,

2014, Plaintiff’s application was initially denied. (Id. at 84–91.) Plaintiff then filed a request for



         Page references prefaced by “Tr.” refer to the continuous pagination of the Administrative
         1

Transcript (appearing in the lower right corner of each page) and not to the internal pagination of
the constituent documents or the pagination generated by the Court’s CM/ECF docketing system.

                                                           1
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 2 of 18 PageID #: 696




a hearing before an ALJ. (Id. at 94–95.) On May 19, 2017, Plaintiff appeared with counsel via

video before ALJ Lisa Hibner. (Id. at 18–44.) On September 21, 2017, the ALJ found that Plaintiff

was not disabled under the Social Security Act (the “Act”) based on her application for SSI. (Id.

at 68–79.) 2 On April 3, 2019, the ALJ’s decision became final when the Appeals Council of the

SSA’s Office of Disability Adjudication and Review denied Plaintiff’s request for review of the

decision. (Id. at 1–9.) Thereafter, Plaintiff timely3 commenced this action.

II.    The ALJ’s Decision

       In evaluating disability claims, the ALJ must adhere to a five-step inquiry. The claima nt

bears the burden of proof in the first four steps of the inquiry; the Commissioner bears the burden

in the final step. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citation omitted). First,

the ALJ determines whether the claimant is currently engaged in “substantial gainful activity.” 20

C.F.R. § 404.1520(a)(4)(i). If the answer is yes, the claimant is not disabled. Id. If the answer is

no, the ALJ proceeds to the second step to determine whether the claimant suffers from a severe


       2  Plaintiff also filed an application for disability insurance benefits (“DIB”) on June 30,
2014. (Id. at 68, 188–91). At the hearing before the ALJ, Plaintiff voluntarily elected to amend
the alleged onset date of disability to June 30, 2014, resulting in dismissal of her request for DIB.
(Id. at 21–22, 68.) Plaintiff does not appeal that dismissal.
       3   According to Title 42, United States Code, Section 405(g),

       [a]ny individual, after any final decision of the Commissioner of Social Security
       made after a hearing to which he was a party, . . . may obtain a review of such
       decision by a civil action commenced within sixty days after the mailing to him of
       notice of such decision or within such further time as the Commissioner of Social
       Security may allow.

42 U.S.C. § 405(g). “Under the applicable regulations, the mailing of the final decision is
presumed received five days after it is dated unless the claimant makes a reasonable showing to
the contrary.” Kesoglides v. Comm’r of Soc. Sec., No. 13-CV-4724 (PKC), 2015 WL 1439862, at
*3 (E.D.N.Y. Mar. 27, 2015) (citing, inter alia, 20 C.F.R. §§ 404.981, 422.210(c)). Applying this
standard, the Court determines that Plaintiff received the Commissioner’s final decision on April
8, 2019, and that the instant action, filed on May 31, 2019—53 days later—is therefore timely.
(See generally Complaint, Dkt. 1.)
                                                 2
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 3 of 18 PageID #: 697




impairment. Id. § 404.1520(a)(4)(ii). An impairment is severe when it “significantly limits [the

claimant’s] physical or mental ability to do basic work activities.”     Id. § 404.1520(c). If the

impairment is not severe, then the claimant is not disabled within the meaning of the Act. In this

case, the ALJ found that Plaintiff suffers from the following severe impairments: “anxiety;

depression; and panic attacks.” (Tr., at 71 (citation omitted).) The ALJ then progressed to the

third step and determined that Plaintiff’s severe impairments, either singly or in combination, did

not meet or medically equal “the severity of one of the listed impairments in 20 CFR Part 404,

Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926)”—the Listings. (Id.) Moving

to the fourth step, the ALJ found that Plaintiff maintained the residual functional capacity

(“RFC”) 4 to perform

       a full range of work at all exertional levels 5 but with the following non-exertiona l
       limitations: the claimant is limited to perform simple, routine and repetitive tasks,
       can occasionally deal with supervisors and coworkers, and never respond to the
       public. In addition, the claimant can work in a low stress job, defined as having
       only occasional decision making & only occasional changes in the work setting,
       and work would be with occasional judgment required on the job.




       4  To determine the claimant’s RFC, the ALJ must consider the claimant’s “impairment( s),
and any related symptoms . . . [which] may cause physical and mental limitations that affect what
[the claimant] can do in a work setting.” 20 C.F.R. § 404.1545(a)(1).
       5 According to the applicable regulations, jobs are classified as “sedentary, light, medium,
heavy, and very heavy.” 20 C.F.R. § 404.1567. In stating that Plaintiff could perform “a full range
of work at all exertional levels,” the Court therefore assumes that the ALJ found Plaintiff capable
of performing

       [v]ery heavy work[, which] involves lifting objects weighing more than 100 pounds
       at a time with frequent lifting or carrying of objects weighing 50 pounds or more.
       If someone can do very heavy work, [the SSA] determine[s] that he or she can also
       do heavy, medium, light and sedentary work.

Id. § 404.1567(e).

                                                 3
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 4 of 18 PageID #: 698




(Id. at 73.) Based upon this RFC finding, the ALJ determined that Plaintiff was unable to perform

any past relevant work as a bus driver, nurse aide, or meter reader but was capable of performing

certain jobs that exist in significant numbers in the national economy, such as “Cleaner, Industria l, ”

“Dishwasher,” and “Hand Packager.” (Id. at 77–78 (citations omitted).) The ALJ accordingly

concluded that Plaintiff was not disabled. (Id. at 78–79.)

                                    STANDARD OF REVIEW

        Unsuccessful claimants for disability benefits under the Act may bring an action in federal

district court seeking judicial review of the Commissioner’s denial of their benefits. 42 U.S.C.

§ 405(g). In reviewing a final decision of the Commissioner, the Court’s role is “limited to

determining whether the SSA’s conclusions were supported by substantial evidence in the record

and were based on a correct legal standard.” Talavera, 697 F.3d at 151 (internal quotation and

citation omitted).   “Substantial evidence is more than a mere scintilla.      It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Selian v. Astrue,

708 F.3d 409, 417 (2d Cir. 2013) (internal quotation and alterations omitted). “In determining

whether the [Commissioner]’s findings were supported by substantial evidence, the reviewing

court is required to examine the entire record, including contradictory evidence and evidence from

which conflicting inferences can be drawn.” Id. (internal quotation omitted). If there is substantia l

evidence in the record to support the Commissioner’s findings as to any fact, those findings are

conclusive and must be upheld. 42 U.S.C. § 405(g); see also Cichocki v. Astrue, 729 F.3d 172,

178 n.3 (2d Cir. 2013) (“An ALJ need not recite every piece of evidence that contributed to the

decision, so long as the record permits [the court] to glean the rationale of an ALJ’s decision.”

(internal quotation omitted)).   Ultimately, the reviewing court “defer[s] to the Commissione r’s

resolution of conflicting evidence,” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012),

and, “[i]f evidence is susceptible to more than one rational interpretation, the Commissione r’s
                                                   4
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 5 of 18 PageID #: 699




conclusion must be upheld,” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014) (citation

omitted).

                                           DISCUSSION

        Plaintiff argues that the ALJ’s RFC determination improperly discounted the opinion of

Plaintiff’s treating psychiatrist, in violation of the treating physician rule, and in the process

improperly discounted Plaintiff’s self-reported limitations in her functioning. (Memorandum of

Law in Support of Plaintiff’s Motion for Judgment on the Pleadings (“Pl.’s Mem.”), Dkt. 9-1, at

8–12.) The Court finds that remand is warranted on both of these bases. 6

I.      Medical Opinion Evidence

        A.      Plaintiff’s Treating Psychiatrist

        In her RFC determination, the ALJ concluded that “the record does not contain any

medically supported opinions from treating or examining physicians indicating that [Plaintiff] has

been disabled at any point during the period at issue” (Tr., at 76–77), and that the opinion of

Plaintiff’s treating psychiatrist “conflicts with his own treatment notes and therefore, does not

merit great weight” (id. at 77 (record citations omitted)). The Court finds that this disregard for

the opinion of Plaintiff’s treating psychiatrist was error, in violation of the treating physician rule.




        6  Vocational expert (“VE”) Christine A. Carrozza Slusarski appeared before the ALJ (id.
at 68) and answered a number of questions regarding the ability of persons of the same age,
education, work history, and limitations as Plaintiff to perform Plaintiff’s past relevant work (id.
at 40–43). Plaintiff also argues that the VE’s testimony is “non-probative” and that “[t]he VE’s
opinions were predicated on a faulty hypothetical, a psychiatric profile that is inconsistent with the
medical evidence.” (Pl.’s Mem., Dkt. 9-1, at 13.) However, “[t]he Court is not in a position to
evaluate this argument,” as “this case [must] be remanded because of an incorrect application of
the treating physician rule . . . .” Hidalgo v. Colvin, No. 12-CV-9009 (LTS) (SN), 2014 WL
2884018, at *21 (S.D.N.Y. June 25, 2014). “Once the perceived inconsistencies in the record have
been cleared and the relative weights of the [medical] opinions . . . are clarified, any hypothetica l
posed to the vocational expert must be adjusted to match the evidence in the record.” Id.
                                                   5
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 6 of 18 PageID #: 700




        “With respect to the nature and severity of a claimant’s impairments, the SSA recognizes

a treating physician rule 7 of deference to the views of the physician who has engaged in the primary

treatment of the claimant.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation,

alterations, and citations omitted). Under the treating physician rule, a treating source’s opinion

is given “controlling weight” so long as it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in [the]

record.” 20 C.F.R. § 416.927(c)(2). If the opinion of the treating physician is not given controlling

weight, the ALJ must apply a number of factors in order to determine the opinion’s proper weight.

See Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000). These factors include: (i) the frequency of

examination as well as the length, nature, and extent of the treatment relationship; (ii) the evidence

in support of the treating source’s opinion; (iii) the extent to which the opinion is consistent with

the record as a whole; (iv) whether the treating source is a specialist; and (v) other relevant factors.

See 20 C.F.R. §§ 404.1527(c)(1)–(6), 416.927(c)(1)–(6). Courts in this Circuit “do not hesitate to

remand when the Commissioner has not provided ‘good reasons’ for the weight given to a treating

physician’s opinion[.]” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2003).

        On April 22, 2016, Plaintiff first saw her treating psychiatrist, Kenneth Asogwa, M.D., “on

account of anxiety, inability to go out of her house alone, and depressed mood.” (Tr., at 539.)

Plaintiff reported that her medication was “not able to control [her] anxiety.”            (Id.) Upon

examination, Dr. Asogwa diagnosed “major depressive disorder, recurrent episode, mild” and



        7 Although “[t]he current version of the [Act]’s regulations eliminates the treating
physician rule,” the rule nevertheless applies to Plaintiff’s claim, as the current regulations only
“apply to cases filed on or after March 27, 2017.” Burkard v. Comm’r of Soc. Sec., No. 17-CV-
290 (EAW), 2018 WL 3630120, at *3 n.2 (W.D.N.Y. July 31, 2018); see also 20 C.F.R.
§ 404.1520(c). Because Plaintiff’s claim was filed on July 25, 2014, the treating physician rule
applies.

                                                   6
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 7 of 18 PageID #: 701




“panic disorder with agoraphobia.” (Id. at 540.) On May 12, 2016, Dr. Asogwa observed that

Plaintiff had an “anxious” mood and “constricted” affect. (Id. at 542–43.) He discussed with

Plaintiff changing from her prior medications and prescribed Zoloft 50 mg daily. (Id. at 544.) On

May 19, 2016, Plaintiff again had an “anxious” and “depressed” mood, although a “constricted

(but brighter)” affect. (Id. 545–46.) Plaintiff reported no side effects from medication.    (Id. at

547.) On June 2, 2016, Plaintiff reported that she had not had a panic attack in three weeks; upon

examination she again presented with an “anxious” mood and “constricted (but brighter)” affect.

(Id. at 548–49.) On June 9, 2016, Plaintiff reported low self-esteem and depression, and Dr.

Asogwa again observed that she had a “depressed” mood and “constricted (but brighter)” affect.

(Id. at 551–52.) Also on June 9, Dr. Asogwa increased Plaintiff’s Zoloft prescription to 100mg

daily. (Id. at 553.)

        On June 16, 2016, Dr. Asogwa noted a “euthymic”8 mood and “full range” affect, and that

Plaintiff had “no fresh compl[ai]nt.” (Id. 554–55.) On July 7, 2016, Dr. Asogwa again found

Plaintiff to be in a “euthymic” mood. (Id. at 558–59.) He also prescribed Xanax 0.5 mg daily and

Meloxicam for back pain. (Id. at 560.) On July 14, 2016, Plaintiff reported that she “feels the

Zoloft is working.” (Id. at 561.) Plaintiff reported “less anxiety and depression” on August 4,

2016 and that “Zoloft [wa]s helping her.” (Id. at 564). On August 16, 2016, Plaintiff reported

taking Xanax to manage a panic attack and that she was “able to go to [the] store twice without

being accompanied by family member[s].”9         (Id. at 568.) On September 1, 2016, Plaintif f


        Euthymia is “[m]oderation of mood, not manic or depressed.” Euthymia, Stedman’s
        8

Medical Dictionary 307600 (Nov. 2014).
        9  Plaintiff’s other treatment notes explain, however, that Plaintiff was always transported
to the store by a family member, who would then wait in the parking lot. (See, e.g., id. at 572
(“[Plaintiff] reports she has been practicing frequently by going into [the] store with [a] family
member in the truck waiting for her, and states she inten[ds] to continue to do so.”).)

                                                 7
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 8 of 18 PageID #: 702




“report[ed] anxiety and depression,” and Dr. Asogwa found on examination that she had an

“anxious” mood and “constricted” affect.”        (Id. at 572–73.) On September 8, 2016, Plaintiff

reported “minimal depression and anxiety,” and that she “sent [a] letter stating that she has mental

illness to [the] [C]ity of [N]ew York so she can be kept in the list of potential hire[s].” (Id. at 575.)

On October 13, 2016, Plaintiff again reported that she was “less anxious and less depressed” (id.

at 578), and, in examinations from November 2016 through April 2017, Plaintiff “denie[d]

worsening anxiety[,] . . . denie[d] panic attack, chest pain or palpitation[,] . . . [and] denie[d]

worsening depression, hopeless/helpless feeling” (id. at 582, 585, 588, 591, 595, 599, 605, 608,

612, 615, 618; see also id. at 586, 589, 592, 596, 600, 606, 613, 619 (noting “euthymic” mood and

“full range [of]” affect)). 10

        Dr. Asogwa’s May 4, 2017 medical source statement noted Plaintiff’s “severe anxiety, ”

“severe panic attacks,” and “chest tightness.” (Id. at 488.) Dr. Asogwa opined that Plaintiff would

have “extreme” restrictions in “[i]nteract[ing] appropriately with the public” and “[r]espond[ing]

appropriately to usual work situations and to changes in a routine work setting”; and “marked”

restrictions in “interact[ing] appropriately with supervisor(s) . . . and co-workers.” (Id.) In a

treatment plan also dated May 4, 2017, Dr. Asogwa noted that Plaintiff’s progress towards

discharge criteria included “[l]ess number of panic attack[s],” but also that Plaintiff was “[s]till




        10 At the same time, some of Dr. Asogwa’s notes contradict the other language repeated
from prior examinations regarding improvements in Plaintiff’s symptoms. For example, on April
6 and May 11, 2017, Dr. Asogwa discussed an “[augmentation] of Zoloft with activating
antidepressant,” which Plaintiff declined, and examined Plaintiff as having a “depressed” mood
and “constricted” affect. (Id. at 608–09, 615–16.) Similarly, Dr. Asogwa’s May 25, 2017 note
indicates that Plaintiff reported “trouble with sleep” and that she suffered from a panic attack prior
to her “court session . . . for social security disability,” which the Court assumes was the May 19,
2017 hearing before the ALJ. (Id. at 618.)
                                                   8
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 9 of 18 PageID #: 703




unable to drive [a] car without someone with her” and had not fulfilled the criteria for discharge

of “[being] able to [] shop, and go into public [places] without panic[] attack[s].” (Id. at 621–22.)

       The ALJ assigned “only some weight” to Dr. Asogwa’s opinion because “[his] office notes

fail to support [his] highly restrictive assessment of [Plaintiff’s] functioning, and given the

generally conservative mental health care provided.” (Id. at 76.) However, the ALJ committed

error where she focused only on the ways in which Dr. Asogwa’s opinion was not supported by

his treatment notes, rather than the ways in which his opinion was consistent with them. See Mateo

v. Colvin, No. 14-CV-6109 (MKB), 2016 WL 1255724, at *14 (E.D.N.Y. Mar. 28, 2016)

(collecting cases). Dr. Asogwa’s observations that Plaintiff’s depression, anxiety, and suffering

from panic attacks were not “worsening” is not equivalent to permanent improvement.           As Dr.

Asogwa noted, Plaintiff did improve somewhat but did not fulfill the criteria for discharge and still

struggled to perform basic activities, such as driving a car alone, maintaining social relationships,

and entering public places without suffering from panic attacks. (See Tr., at 621–22.) Moreover,

while Zoloft by all accounts did improve Plaintiff’s symptoms, “there is no medical basis for the

ALJ’s conclusion that this medication sufficiently manages Plaintiff’s [] anxiety to a degree where

[s]he can perform work-related functions.”11 Collins v. Berryhill, No. 16-CV-6673 (PKC), 2018

WL 259282, at *7 (E.D.N.Y. Jan. 2, 2018) (citing Gross v. Astrue, No. 12-CV-6207P, 2014 WL

1806779, at *18 (W.D.N.Y. May 7, 2014)). Thus, the ALJ’s observation that “[Plaintiff’s]

treatment has been beneficial in improving [her] functionality” (id. at 76), while supported by the

medical record, does not suggest that Plaintiff’s functionality is not still markedly limited by her

mental impairments as managed by her medications.


       11 Relatedly, the Court does not consider the ALJ’s other observation that “[Plaintiff] failed
to report any side effects of her medications since 2016” (id. at 76) as somehow supporting a
finding that Plaintiff’s medications were that much more effective at controlling her symptoms.

                                                 9
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 10 of 18 PageID #: 704




       With regard to the ALJ’s highlighting of Plaintiff’s “generally conservative mental health

care” (id. at 76), this Circuit is clear that an ALJ “cannot discount a treating physician’s opinion

because the physician has ‘recommended a conservative treatment regimen.’” Ortiz Torres v.

Colvin, 939 F. Supp. 2d 172, 183 (N.D.N.Y. 2013) (quoting Burgess, 537 F.3d at 129). This is

true where a plaintiff is “prescribed only one medication,” for a treating physician may “increase[]

the dosage of [a] [p]laintiff’s medication over time and change[] [a] [p]laintiff’s prescription in

response to indications that the initial medication was ineffective. In relying on an assertion that

such treatment was ‘conservative,’ the ALJ improperly determined that Plaintiff’s condition was

not severe.” Mateo, 2016 WL 1255724, at *4, 15 (discussing treating psychiatrist’s prescription

of Zoloft to plaintiff) (citing Burgess, 537 F.3d at 129; Shaw, 221 F.3d at 134–35). Moreover, Dr.

Asogwa’s discussions with Plaintiff on April 6 and May 11, 2017, in which he considered the

“[augmentation] of Zoloft with activating antidepressant” that Plaintiff then declined, suggest that

Dr. Asogwa continued to contemplate future adjustment of Plaintiff’s prescriptions for more

effective, and seemingly more aggressive, treatment. (Tr., at 608, 615.)

       The ALJ’s RFC determination also misconstrued Dr. Asogwa’s treatment notes in several

instances. For example, the ALJ found that Plaintiff could “go to the store without assistance as

of August [2016].” (Id. at 75.) However, this is contradicted by subsequent treatment notes, such

as Plaintiff’s report on January 12, 2017, that she “continue[d] to go to [the] store accompanied

[by] a family member.”12 (Id. at 595.) The ALJ also noted that “[Plaintiff] even applied for work



       12   Similarly, the ALJ’s focus on Plaintiff’s “increased social activities since June 2016”
(id. at 76) is belied by the fact that these activities were family events (see id. at 572 (noting that
Plaintiff attended a “barbecue party in her father’s house” on August 20, 2016), 588 (noting that
Plaintiff “will be spending time with her father” for Thanksgiving), 599 (noting that Plaintiff
“spent time with her family during Christmas”)). As plainly indicated by the treatment notes,
Plaintiff is close to and relies upon her family members to go about performing her daily activities.

                                                  10
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 11 of 18 PageID #: 705




as of September 2016.” (Id. at 76.) Indeed, on September 8, 2016, Plaintiff reported to Dr. Asogwa

that “she sent the letter stating that she has mental illness to [the] [C]ity of [N]ew York so she can

be kept in the list of potential hire[s].” (Id. at 575.) But Plaintiff’s application to what appears to

be a New York City program for the “potential hire” of those with mental illness is not akin to

applying for regular employment. The ALJ also highlighted Plaintiff’s reporting to Dr. Asogwa

that “she has been considering doing volunteer work at a library since January 2017,” which the

ALJ noted “would typically involve work among the public.” (Id. at 76.) But here the ALJ again

misconstrued Dr. Asogwa’s January 26, 2017 treatment notes, in which Plaintiff reported that she

would “think of activity to get involved in, maybe volunteering at [a] place of work, library or

anywhere she is accepted,” and in which Dr. Asogwa’s immediately prior note was that “[Plaintif f]

continues to go to [the] store accompanied [by] a family member.” (Id. at 599.) Plaintiff’s

aspirational hope to engage in volunteer work of some kind should, again, not be conflated with

her functional capacity for employment.

       “The ALJ cannot cherry pick the medical source opinions and the treatment records to

support [her] RFC determination.” Maia v. Colvin, No. 15-CV-584 (JGM), 2017 WL 715360, at

*18 (D. Conn. Feb. 23, 2017); see also Sutherland v. Barnhart, 322 F. Supp. 282, 289 (E.D.N.Y.

2004) (“It is grounds for remand for the ALJ to ignore parts of the record that are probative of the

claimant’s disability claim.” (collecting cases)). Here, the ALJ appears to have drawn from Dr.

Asogwa’s treatment notes primarily the contrary evidence needed to find that these treatment notes

were inconsistent with Dr. Asogwa’s medical opinions. 13         The Court finds that this selective




       13  To the extent that Dr. Asogwa’s medical opinion may offer a more restrictive assessment
of Plaintiff’s functioning than his treatment notes would suggest, the Court nevertheless is
skeptical that Dr. Asogwa’s treatment notes, and the less restrictive functionality they may suggest,
or anything else in Plaintiff’s record, otherwise support the ALJ’s ultimate RFC determination that
                                                  11
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 12 of 18 PageID #: 706




cherry-picking, and the ALJ’s according of only “some weight” to Dr. Asogwa’s medical opinion

as a result, was error warranting remand. 14 Furthermore, to the extent the ALJ believed that Dr.

Asogwa’s treatment notes contradicted his medical opinion, the ALJ had a duty to supplement the

record with further inquiry from Dr. Asogwa or other additional evidence in order to reconcile the

seeming inconsistency. See Rolon v. Comm’r of Soc. Sec., 994 F. Supp. 2d 496, 504 (S.D.N.Y.

2014) (“A perceived internal inconsistency about a critical finding is a ‘conflict or ambiguity’

which requires the ALJ to further develop the record by ‘seek[ing] additional evidence or

clarification’ from the treating physician.” (quoting 20 C.F.R. §§ 404.1512(e)(1), 416.912(e)(1)));

Cabassa v. Astrue, No. 11-CV-1449 (KAM), 2012 WL 2202951, at *10 (E.D.N.Y. June 13, 2012)

(“[W]hen an ALJ believes that a treating physician’s opinion . . . is internally inconsistent, [s]he

may not discredit the opinion on this basis but must affirmatively seek out clarifying informa tio n

from the doctor.” (citing Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998))).

       B.      Consultative Examiner

       In conjunction with the Court’s finding that the ALJ erred in according only some weight

to the opinion of Dr. Asogwa, the Court also finds that the ALJ accorded improper weight to the

opinion of consultative examiner (“CE”) Brickell Quarles, Ph.D. Plaintiff saw CE Quarles for a

single psychological examination on August 16, 2014 (id. at 475–78), and the ALJ assigned “great

weight” to CE Quarles’s assessment of Plaintiff’s functionality “since [the assessment] is based



Plaintiff can perform “a full range of work at all exertional levels,” including heavy or very heavy
work, and “can occasionally deal with supervisors and coworkers.” (Id. at 73.)
       14  Plaintiff testified at the hearing that she was seeing a “regular doctor, Dr. Singh.” (Id. at
31.) The Court cannot ascertain from the record whether Dr. Singh is the primary care physicia n
referred to by consultative examiner Brickell Quarles, Ph.D., discussed infra. (See id. at 476.)
Regardless, on remand, the Court suggests that the ALJ further develop the record with treatment
notes or a medical opinion from Dr. Singh.

                                                  12
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 13 of 18 PageID #: 707




on [her] direct observations of [Plaintiff] and the vague effects of [Plaintiff’s] symptoms is

reinforced by the lack of more significant findings throughout the record” (id. at 75).

       On August 16, 2014, CE Quarles observed, and the ALJ acknowledged in her RFC

determination, that Plaintiff presented with a “depressed” mood and “tearful[ness]” during the

examination.   (Id. at 75, 477.) Plaintiff at the time was taking Paxil, Xanax, and Klonopin

prescribed by her primary care physician. (Id. at 478.) CE Quarles noted that “[Plaintiff] reports

being able to cook, but gets help with the cleaning, and does not do the shopping. [Plaintiff] stated

she cannot go out of the house.” (Id. at 477.) CE Quarles went on to add that “[Plaintiff’s]

allegation appears consistent with this examination. Her vocational history, psychosocial history,

and mental status exam are consistent with each other,” and diagnosed Plaintiff with major

depressive disorder, separation anxiety, and panic disorder with agoraphobia. (Id.) CE Quarles’s

prognosis for Plaintiff was “[g]uarded to fair given her long history of anxiety and her limited

history of receiving treatment for her emotional issues.” (Id.)

       As a general matter, “a consulting physician’s opinions or report should be given limited

weight.” Adesina v. Astrue, No. 12-CV-3184 (WFK), 2014 WL 5380938, at *9 (E.D.N.Y. Oct.

22, 2014) (quoting Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990)). “This is justified because

consultative exams are often brief, are generally performed without benefit or review of claimant’s

medical history and, at best, only give a glimpse of the claimant on a single day.” Cruz, 912 F.2d

at 13 (internal quotation and citation omitted). An ALJ “may give greater weight to a consultative

examiner’s opinion than a treating physician’s opinion if the consultative examiner’s conclusio ns

are more consistent with the underlying medical evidence.” Mayor v. Colvin, No. 15-CV-344

(AJP), 2015 WL 9166119, at *18 (S.D.N.Y. Dec. 17, 2015). However, an ALJ giving greater

weight to a consultative examiner’s opinion should document his rationale for finding that the


                                                 13
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 14 of 18 PageID #: 708




consultative examiner’s conclusions are more consistent with the underlying evidence than the

opinion of the treating physician.    See Arzuaga v. Colvin, No. 13-CV-6847 (AKH), 2014 WL

7180438, at *6 (S.D.N.Y. Dec. 11, 2014) (noting that the ALJ’s “reasoning and adherence to the

regulations [must be] clear” (citing Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)).

       Here, in according “great weight” to the opinion of CE Quarles, the ALJ relied only on

select portions of CE Quarles’s opinion and discounted those parts that described Plaintiff’s more

serious functional limitations.   CE Quarles reviewed Plaintiff’s history of severe anxiety, panic

attacks, and depression; observed Plaintiff as having a “depressed” mood; and described that

Plaintiff was “tearful during the examination.” (Tr., at 476–77.) CE Quarles described Plaintiff’s

functionality as including the inability to leave her home and further assessed that Plaintiff’s

“vocational history, psychosocial history, and mental status exam are consistent with each other.”

(Id. at 477–78.) However, the ALJ largely focused on CE Quarles’s assessment that “[Plaintif f]

might have limitations in concentration, memory, or intellectual functioning in a work setting as

well as difficulty being away from her family and performing some activities of daily living.” (Id.

at 75 (record citation omitted).) Again, this was in spite of CE Quarles’s other findings identifying

more serious limitations.

       The Court finds that the ALJ’s decision to accord more weight to CE Quarles’s opinion

(based on a single 2014 examination) than Dr. Aswoga’s opinion (based on more than one year of

regular examinations) was erroneous, as was the ALJ’s decision to accord “great weight”

effectively to only those portions of CE Quarles’s opinion that supported the ALJ’s RFC

determination, while ignoring those portions that did not. See Sutherland, 322 F. Supp. 2d at 289.

Accordingly, the Court finds that remand is warranted where CE Quarles’s opinion was both




                                                 14
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 15 of 18 PageID #: 709




misconstrued and assigned more weight than the opinion of Plaintiff’s treating psychiatrist without

a sufficient rationale.

        C.      State Agency Consultants

        In her RFC determination, the ALJ also accorded “some weight” to the findings of two

state agency psychological consultants. (Tr., at 75.) In an October 14, 2014 assessment, the first

consultant 15 concluded that Plaintiff retained the capacity to respond to supervision and to perform

“simple tasks having brief/superficial contacts with co-workers and the public.” (Id. at 53.) In a

form dated September 24, 2014, the second consultant 16 noted that Plaintiff could perform “basic

[activities of daily living] and care for [her] daughter,” and noted that “details [regarding] panic

attacks[,] frequency, triggers, duration” should be obtained. (Id. at 479.)

        The Court finds that the ALJ erred when she accorded “some weight” both to the state

agency consultants’ opinions and the opinion of Dr. Asogwa without explaining, pursuant to the

requirements of the treating physician rule, why these non-examining sources warranted such

weight. Furthermore, even assuming that the ALJ acted properly in assigning equal weight to both

sets of opinions, the assessments of the state agency consultants—the first of whom opined that

Plaintiff could respond to supervision to perform “simple tasks having brief/superficial contacts

with co-workers and the public” (id. at 53), and the second of whom gave no opinion at all on this

issue (id. at 479)—were insufficient to support the ALJ’s RFC determination that Plaintiff can

“occasionally deal with supervisors and coworkers,” engage in “occasional decision making [and]

occasional changes in the work setting, and work . . . with occasional judgment required on the


        15 This consultant is identified only as “J. Straussner,” and their credentials are not
described. (Id. at 49–55.)
        16 This consultant is identified only as “S. Hou” (id. at 480) or “Dr. Hou” (id. at 75), without
a description of their credentials.

                                                  15
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 16 of 18 PageID #: 710




job” (id. at 73). Thus, even to the extent the ALJ gave “some weight” to the state agency

consultants’ opinions, the Court finds that these opinions do not support the RFC determina tio n

and should not be accorded the same weight as was accorded Dr. Asogwa’s opinion.

        Accordingly, the Court finds that the ALJ did not properly weigh the medical opinion

evidence in making her RFC determination.

II.     Plaintiff’s Self-Reported Limitations

        The ALJ further found that Plaintiff’s hearing testimony was inconsistent with her claimed

limitations, noting that “[Plaintiff] admitted she is self-sufficient in personal care, can prepare

meals, is able to drive a vehicle, albeit when accompanied by a family member, and handles her

daughter’s care. Moreover, [Plaintiff] was contemplating work and/or volunteer activity.” (Id. at

76.) The Court again finds that the ALJ erred where she improperly discounted aspects of

Plaintiff’s hearing testimony.

        On May 19, 2017, Plaintiff testified that she lived with both her mother and her 17-year-

old daughter. (Id. at 27.) She testified that she did not take public transportation, that she could

only “drive with someone with [her],” and that “[u]sually [her] mom drives.” (Id. at 28.) With

regard to her medications, Plaintiff testified that “[t]he Xanax helps, the Zoloft, I’m still trying to

get used to . . . but I still have [panic] attacks.” (Id. at 30.) While Plaintiff testified that she could

“attend[] to [her] personal needs” such as showering and getting dressed, she also testified that she

could not do grocery shopping by herself, that she did laundry with her mother and daughter, that

she prepared meals “sometimes,” and that she “ha[d]n’t lately” been doing household chores. (Id.

at 33.) Plaintiff testified that she could not be alone, had not gone on any vacations, and had not

taken any trips to visit family. (Id. at 35.) Plaintiff primarily spent her days watching televis io n.

(Id. at 33–34.) According to Plaintiff, “if I’m by myself, I’ll have like a panic attack. It’s like a


                                                   16
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 17 of 18 PageID #: 711




fear that comes over me.” (Id. at 30.) Plaintiff also did not engage in other activities, such as

going to the movies, attending religious services, or bowling, because she “[doesn’t] like being

around a lot of people.” (Id. at 34–35.) Plaintiff further testified that the panic attacks prevent her

from working. (Id. at 30.)

       The Court finds that Plaintiff’s self-sufficiency in her personal care, ability to take care of

herself while in the house, and occasional preparation of meals at home do not undermine her

testimony that her panic attacks and anxiety severely limit her ability to leave the house and prevent

her from working. Additionally, the ALJ’s finding that Plaintiff reported engaging in “a relative ly

broad range of daily activities” (id. at 77) simply is not supported by Plaintiff’s reports that she

undertakes some activities at home with her family members, is consistently accompanied by

family members when she leaves the house, and only on isolated occasions over several months

attended social events with other family members. While an ALJ is not “required to credit [a

plaintiff’s] testimony about the severity of her pain and the functional limitations it cause[s,]”

Rivers v. Astrue, 280 F. App’x 20, 22 (2d Cir. 2008) (summary order), the ALJ does not have

unbounded discretion in choosing to reject it; instead, the ALJ must determine whether a plaintiff’s

statements are consistent with the objective medical evidence, see Correale-Englehart v. Astrue,

687 F. Supp. 2d 396, 435 (S.D.N.Y. 2010). Here, Plaintiff’s self-reports of her limitations are

consistent with the results of her mental status examinations in Dr. Asogwa’s treatment records

and his medical opinion.

       The Court thus finds that the ALJ erred in concluding that “[Plaintiff’s] allegations and

testimony are not consistent with the objective evidence of record” (Tr., at 77), and that remand is

also warranted on this basis.




                                                  17
Case 1:19-cv-03255-PKC Document 14 Filed 09/29/20 Page 18 of 18 PageID #: 712




                                        CONCLUSION

       For the reasons set forth above, the Court denies the Commissioner’s cross-motion for

judgment on the pleadings and grants Plaintiff’s motion.       The Clerk of Court is respectfully

requested to enter judgment and close this case accordingly.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge

Dated: September 29, 2020
       Brooklyn, New York




                                                18
